Citation Nr: 1416028	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-09 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, this decision found that new and material evidence had not been submitted to reopen a claim for low back disability.  The Veteran filed a notice of disagreement (NOD) in October 2007.  In March 2008, the RO issued a statement of the case (SOC) continuing its previous denial.  In April 2008, the Veteran perfected his appeal and requested a Board hearing.  In August 2009, the Veteran testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

In November 2009, the Board construed the Veteran's claim of service connection for low back disability as a new claim without regard to the finality of any prior decision.  The Board remanded to obtain medical records from Northport VA medical center (VAMC) for the period between February 1978 and May 1978.  The RO received a negative response from Northport VAMC, and in September 2010, issued a supplemental statement of the case (SSOC) denying the Veteran's claim on the merits.

In November 2011, the Board remanded to obtain records from West Palm Beach VAMC and to provide the Veteran with a VA examination in support of his claim.  In June 2012, the RO issued another SSOC continuing its previous denial on the merits.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The November 2011 remand directed the RO to obtain a VA examination and opinion to determine the nature and etiology of all low back disability present.  Specifically, the examiner was asked to opine as to whether it is at least as likely as not that any current low back disability is medically related to the Veteran's active military service, including the claimed February 1978 slip and fall injury.  The examiner was advised to assume the Veteran entered service without any low back disability present.

In December 2011, the Veteran was afforded a VA compensation and pension (C&P) examination for his back.  The examiner conducted a physical examination of the Veteran's thoracolumbar spine, but the examination report was not thoroughly completed.  For example, the examiner failed to answer whether the Veteran had a past or current low back disability.  Also, under the diagnostic testing section, the examiner failed to answer whether imaging studies had been performed, when the record shows that they had.  Concerning the offered opinion, the examiner opined that the "claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale, however, contained no discussion and did not explain why it was unlikely that the Veteran's current low back disability could not have developed from the alleged in-service injury (slip and fall with subsequent back pain).  Instead, the examiner's opinion rested on the lack of documentation of injury or treatment in service and the absence of medical records showing complaint or treatment until many years following service.

As an initial matter, the examination report does not provide the information necessary to adjudicate the Veteran's claim.  A current disability is the cornerstone of any claim for service connection and the examiner failed to address this most basic question.  A number of other questions on the examination questionnaire were also left unanswered.  Therefore, the Board finds the examination inadequate.

As for the examiner's opinion, the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disability is not diagnosed during service or for many years afterwards, service connection may still be warranted).  Therefore, the Board finds the examiner's opinion inadequate.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Therefore, because the examiner failed identify a current low back disability and provided insufficient rationale for her opinion, a new examination and opinion are necessary prior to a Board decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of all low back disability present.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should determine whether any low back disability was found and provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the identified disability was incurred in or otherwise related to the Veteran's active service. 

A rationale must be provided for any opinion expressed.  For the purposes of providing the requested opinion, the examiner is directed to accept as true the Veteran's account that he fell on ice and injured his back in February 1978.  The examiner is advised that he or she cannot rely on the lack of contemporaneous medical records for a negative opinion.  Rather, the examiner should consider the type of injury that could have resulted from a fall on the ice and discuss whether such injury could have developed into the current low back disability. 

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

